DETAILED ACTION
1.	This office action is in response to application 16,918,034 filed on 7/1/2020. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 3, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 9, 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0147334 (hereinafter Lisowska) in view of US 2019/0311275 (hereinafter Huang) 


As for claims 1, 9 and 17 Lisowska discloses: displaying a plurality of items to a user on a first page on a display screen of an electronic device (See paragraphs 0027 and 0033 note that target classification data is displayed via the user interface); classifying each item of the plurality of items displayed on the first page according to whether an item is of interest to the user viewing the display screen (See paragraphs 0022, 0033 note the user receives a visual representation of the classification); identifying detailed information about a first one of the plurality of items (See paragraph 0092 note the detailed information is that is related to the image); automatically displaying the identified detailed information about a first one of the plurality of items without receiving an input indicating a selection of a first one of the plurality of items from a hand-operated input device (See paragraph 0092 note the information about the image is also included in the displaying of the plurality of images).
Lisowska Does not explicitly disclose: determining a correlation factor between the user and each item classified to be of interest to the user for at least the first one of the plurality of items determined to have a correlation factor above a predetermined threshold.
Huang however discloses determining a correlation factor between the user and each item classified to be of interest to the user for at least the first one of the plurality of items determined 


As for claims 6, 14 and 19 the rejection of claim 1,  9 or 17 is incorporated and further Lipsowska discloses: wherein the classifying of each item of the plurality of items displayed on the first page according to whether an item is of interest to the user is based on a machine learning classification model that predicts interest of a user in each of the plurality of items (See paragraph 0033 note the one shot algorithm learns how to classify data and predict items of interest to users in response to queries).


s 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisoswka and Huang as applied to claim 1, 9 and 17 above, and further in view of US 2015/0313530 (hereinafter Kodra).

As for claims 2, 10 and 18 the rejection of claim 1 is incorporated and further Kodra discloses: capturing one or more images of the user with a camera (See paragraphs 0030 and 0045-0046 note the system captures images and/or videos); and analyzing one or more of a facial expression, an eye movement, or a body movement of the user in the one or more images of the user captured at a first time (See paragraphs 0029, and 0031- 0034 note the system analyzes the facial expressions of the users to determine correlation amongst interest as further described in paragraph 0064). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Kodra into the system of Lisowska and Huang. The modification would have been obvious because the three references are concerned with the solution to problem of displaying correlated information and predicting what information is of value to the user (See paragraph 0004 of Huang and 0003-0004 of Lipsowska, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Kodra’s teaching would enable users of the Lipsowska/Huang system to more efficient processing of similar information.  

s 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisoswka and Huang as applied to claim 1 and 9 above, and further in view of US 2021/0005224 (hereinafter Rothschild).

As for claims 4 and 12 the rejection of claim 1 or 9 is incorporated and further Rothschild discloses: capturing biometric data from a user at the first time (from a wearable device or smartphone); and analyzing the biometric data captured at the first time (See paragraphs 0027 and 0075, note the system analyzes biometric data of the user to determine mood with respect to classifying potential interest and the sensors are wearable). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Rothschild into the system of Lisowska and Huang. The modification would have been obvious because the three references are concerned with the solution to problem of displaying correlated information and predicting what information is of value to the user (See paragraph 0004 of Huang, 0027 of Rothschild and 0003-0004 of Lipsowska, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Rothschild’s teaching would enable users of the Lipsowska/Huang system to more efficient processing of similar information.  

7.	Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisoswka and Huang as applied to claim 1 and 9 above, and further in view of US 2007/0244750 (hereinafter Grannan).
As for claims 5 and 13 the rejection of claims 1 or 9 is incorporated and further Grannan discloses: analyzing profile data of the user, wherein the profile data includes a history of items purchased or viewed by the user, interests of the user determined from social media, product category or attribute requirements of the user (See paragraphs 0037 and 0051-0057 note the system uses purchase history and web surfing history to determine user interest in products via a correlation threshold). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Grannan into the system of Lisowska and Huang. The modification would have been obvious because the three references are concerned with the solution to problem of displaying correlated information and predicting what information is of value to the user (See paragraph 0004 of Huang, 0005 of Grannan and 0003-0004 of Lipsowska, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Grannan’s teaching would enable users of the Lipsowska system to more efficient processing of similar information.  


8.	Claims 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisoswka and Huang as applied to claim 1 and 9 above, and further in view of US 2006/0112146 (hereinafter Song).

.  

9. 	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisoswka and Huang as applied to claim 1 and 9 above, and further in view of US 2008/0228675 (hereinafter Duffy).

As for claims 8 and 16 the rejection of claim 1 or 9 is incorporated and further Duffy discloses: wherein the webpage is included in a first website and the automatically displayed 

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 24, 2022